UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 19, 2010 (October 18, 2010) Date of Report (Date of earliest event reported) AMINCOR, INC. (Exact name of registrant as specified in its charter) Nevada 000-49669 88-0376372 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th FL, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(347) 821-3452 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information set forth under Item 2.01 of this current report on Form 8-K is hereby incorporated by reference into this Item 1.01. Item 2.01 Completion of Acquisition or Disposition of Assets On October 18, 2010, Registrant entered into a Stock Purchase Agreement (the “Agreement”) with Hammond Investments, Ltd. an exempted company incorporated with limited liability in the Cayman Islands (“Hammond”), and Capstone Special Purpose Fund, LP, a Delaware limited partnership (“CSPF”) for the purchase by Registrant of all of the issued and outstanding shares of Masonry Supply Holding Corp., a Delaware corporation (“Masonry”). Prior to the closing of the stock purchase, Hammond and CSPF (collectively, the “Shareholders”) were the owners of all of the issued and outstanding shares of common stock, par value $0.001 (the “Shares”) of Masonry.In consideration for the Shares, Registrant paid to the Shareholders $1.00 per Share, or $150 in the aggregate, which was the same per share consideration paid for by Hammond and CSPF for their original purchase of the Masonry Shares. John R. Rice III and Joseph F. Ingrassia are officers and directors of Registrant and Masonry.Mr. Rice and Mr. Ingrassia are also officers of Capstone Capital Management, Inc., the general partner of CSPF and are directors of Hammond. As a result of the above transaction, Registrant owns all of the issued and outstanding shares of Masonry and Masonry is a wholly-owned subsidiary of Registrant. The information in this Item 2.01 and 1.01 above is qualified in its entirety by the Stock Purchase Agreement, which is attached as an exhibit hereto. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Imperia Masonry Supply Corp., a wholly owned subsidiary of Masonry Audited financial statements of Imperia Masonry Supply Corp. a wholly owned subsidiary of Masonry for the fiscal years ended December 31, 2008 and December 31, 2009. (b) Pro-Forma Financial Information. Since it is impracticable to provide the required pro-forma financial statements for the transaction described in Item 2.01 at the time of this filing, Registrant hereby confirms that it intends to file the required financial statements no later than 71 calendar days after the date of this current report on Form 8-K. (c) Not Applicable. (d) Exhibits Stock Purchase Agreement, dated October 18, 2010, by and among Registrant, Hammond Investments, Ltd., and Capstone Special Purpose Fund, LP. IMPERIA MASONRY SUPPLY CORP. CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2009 and 2008 WITH REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IMPERIA MASONRY SUPPLY CORP. CONTENTS December 31, 2009 and 2008 Page REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS 1 FINANCIAL STATEMENTS Balance Sheets 2-3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Equity (Deficit) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-16 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Board of Directors Imperia Masonry Supply Corp. Pelham Manor, New York We have audited the accompanying balance sheet and changes in stockholders’ equity of Imperia Masonry Supply Corp. as of December 31, 2009, and we have audited the consolidated balance sheet of Imperia Bros. Inc. and Subsidiary and the related consolidated statements of operations, changes in equity (deficit), and cash flows for the years ended December 31, 2009 and 2008.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on the consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Imperia Masonry Supply Corp. and Imperia Bros. Inc. as of December 31, 2009 and 2008 and the results of their operations and cash flows for the years ended, in accordance with accounting principles generally accepted in the United States of America. /s/ ROSEN SEYMOUR SHAPSS MARTIN & COMPANY LLP New York, New York September 15, 2010 1 IMPERIA MASONRY SUPPLY CORP. BALANCE SHEETS December 31, 2009 and 2008 Successor Predecessor Company Companies Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $-0- and $196,000 in 2009 and 2008, respectively Due from factor - Inventory, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other assets: Goodwill - Intangible assets - Total other assets - Total assets $ $ (Continued) 2 IMPERIA MASONRY CUPPLY CORP. BALANCE SHEETS (Continued) December 31, 2009 and 2008 Successor Predecessor Company Companies Liabilities and Stockholders’ and Members’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Loans payable - Note payable - Accrued interest - Advances from affiliated companies - Capital lease obligations – current portion Total current liabilities Long-term liabilities: Capital lease obligations – net of current portion Customer deposits Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ and members’ equity (deficit): Common stock – authorized 1,500 shares $0.001 par value; issued and outstanding – 150 shares - Additional paid-in capital Members’ deficit - ) Accumulated deficit - ) Total stockholders’ and members’ equity (deficit) ) Total liabilities and stockholders’ and members’ equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 IMPERIA MASONRY SUPPLY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, 2009 and 2008 Predecessor Companies Net sales $ $ Cost of sales Gross profit Selling, general and administrative Loss from operations ) ) Interest expense Net loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 IMPERIA MASONRY SUPPLY CORP. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (DEFICIT) Years Ended December 31, 2009 and 2008 Additional Common Stock Paid-In Members’ Accumulated Total Shares Amount Capital Deficit Deficit Equity (Deficit) Predecessor Companies: Balance – December 31, 2007 $ $ $ ) $ ) $ ) Net loss for the year ended December 31, 2008 - - - ) ) ) Balance – December 31, 2008 ) ) ) Net loss for the year ended December 31, 2009 - - - ) ) ) Balance – December 31, 2009 $ $ $ ) $ ) $ ) Successor Company: Issuance of common stock $
